Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 11 May 2022. Claims 1-2, 4, 6-13, and 17-22 have been amended. Claims 3 and 14 have been cancelled. Claims 1-2, 4-13, and 15-22 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 11 May 2022 have been fully considered but they are persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
	4. Applicant's remarks have been fully considered and they are considered persuasive

	The 112(b) and 112(a) have been withdrawn in light of the Applicant’s amendments and cancelled claims.

Response to Remarks/Amendment
	5.  Applicant's remarks filed 11 May 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

	The applicant argues that “…the claims recite purely computing functions that may not be properly interpreted as Mental Processes… the central management computer (which manages inventory and workers at the store) transmits a signal to the task management device 10 Application. No. 16/918,430Amendment Filed May 11, 2022Response to OA mailed Feb. 16, 2022(e.g., of a worker) to cause the task management device to display a graphical interface…to display to the worker a tote breakdown task instruction at the tote breakdown start time…detects completion of the tote breakdown task associated with the tote breakdown task instruction based on detection of scans of the tote identifiers by the electronic identifier reader…”

The examiner respectfully disagrees. The applicant argues that the amended claims do not express a mental process and abstract idea. However, the amended claims still teach managing pickup order staging by determining and organizing the information for the totes that will allow pickup within the staging area based on how it was organized which encompasses the evaluation, judgement, opinion, and observation which is analysis of information of the data and its analysis for picking up totes which is a mental process. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process since they encompass the evaluation, judgement, opinion, and observation. Therefore, the rejection is maintained.

The applicant argues that “…recited in claim 12 requires a computer with a particularly programmed processor…to execute a command that generates, on a screen of a task management device, a unique display…that includes an instruction for a worker to: stage filled totes associated with the pickup due time of the pickup 11Application. No. 16/918,430Amendment Filed May 11, 2022Response to OA mailed Feb. 16, 2022order in a section of a staging area assigned to the pickup due time of the pickup order and to stage filled totes associated with other pickup due times in other sections of the staging area assigned to a respective one of the other pickup due times, thus providing an integration of the idea into a practical application…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application and not an abstract idea. However, the amended claims still teach managing pickup order staging by determining and organizing the information for the totes that will allow pickup within the staging area based on how it was organized which encompasses the storing and transmitting of information for managing pickup of orders which is storing and transmitting data as per the MPEP 2106.05(d). Accordingly, these do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues that “…to execute a command that generates, on a screen of a task management device, a unique display…that includes an instruction for a worker to: stage filled totes associated with the pickup due time of the pickup 11 Application. No. 16/918,430Amendment Filed May 11, 2022Response to OA mailed Feb. 16, 2022order in a section of a staging area assigned to the pickup due time of the pickup order and to stage filled totes associated with other pickup due times in other sections of the staging area assigned to a respective one of the other pickup due times… The above-quoted computing functions recited…represent unique inventive steps…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate an inventive concept and not an abstract idea. However, the amended claims still teach managing pickup order staging by determining and organizing the information for the totes that will allow pickup within the staging area based on how it was organized which encompasses according to the MPEP Section 2106.05(d) the storing and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-2, 4-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-2, 4-13, and 15-22 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 22 are for managing pickup order staging, comprising: storing a set; and configured to execute the set which causes to: aggregate pickup orders in an order; determine a number of totes to be used for a pickup order in the order based on items in the pickup order (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generate, labels for each tote assigned to the pickup order, each label comprising a tote identifier, an order serial number, and a pickup due time, the pickup due time indicating a time frame when the pickup order is to be picked up by a customer (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); transmit a first signal to trigger a pick task instruction for the pickup order, the first signal which, when read, cause to display, the pick task instruction for the pick up order (Transmitting and Analyzing Information, opinion and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), wherein the pick task instruction comprises an instruction to: 7Application. No. 16/918,430 Amendment Filed May 11, 2022 Response to OA mailed Feb. 16, 2022 stage  filled totes associated with the pickup due time of the pickup order in a section of a staging area assigned to the pickup due time of the pickup order, stage filled totes associated with other pickup due times in other sections of the staging area assigned to a respective one of the other pickup due times (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and densely stack the totes assigned to different orders together to a set height (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); detect, completion of to detection of the completion of the tote breakdown task, transmit a third signal to the order to update the order to mark the pickup order is nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, managing pickup order staging by determining and organizing the information for the totes that will allow pickup within the staging area based on how it was organized encompasses what a customer service manager does to manage how totes are organized for various customers so the customer can pick them up. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement, opinion, and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than apparatus, non-transitory storage medium, computer readable instructions, control circuit, database, task management device, label printer, machine readable instructions and electronic identifier reader. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the storing and transmitting of information for managing pickup is insignificant extra-solution activity as this is storing and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0012] The central management computer 100 may refer to a merchant backend system that manages the fulfillment of pickup orders and/or manages workflow in a retail store. In some embodiments, the central management computer 100 may comprise a processor-based system, a server device, a cloud-based server, a networked computer, etc. In some embodiments, the central management computer 100 may serve a specific store location or comprise an enterprise server system that serves a plurality of geographically dispersed store locations. The central management computer 100 may comprise one or more processor-based devices comprising at least a control circuit 105 and a memory device 108. In some embodiments, the central management computer 100 may further comprise a network adapter configured to communicate with one or more of the order database 110, the task management device 120, the identifier reader 130, and the printer over one or more network such as a private network, a local area network, and the Internet. The control circuit 105 may comprise a processor, a microprocessor, a microcontroller, and the like and is configured to execute computer-readable instructions stored in computer-readable storage memory. The computer- readable storage memory 108 may comprise volatile and/or non-volatile memory and have stored upon it a set of computer readable instructions which, when executed by the control circuit 105, causes the control circuit 105 to coordinate the fulfillment of pickup orders via the task management device 120 and the printer 140 based on data stored in the order database 110 and/or data obtained via the barcode/RFID scanner. In some embodiments, the control circuit 105 of the central management computer 100 may be configured to perform one or more steps described with reference to FIG. 2 herein.

Which describes the present invention for service, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing data for service requests that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus and non-transitory storage medium nor the storing and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere storing and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 12 also contain the identified abstract ideas above, with additional elements central management computer, processor and machine which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 22 above.
Claims 2, 4-11 and 13, 15-21 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 22 above. 
Therefore, claims 1-2, 4-13, and 15-22 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
8. Claims 1-2, 4-13, and 15-22 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101 set forth in this Office action.
Subject Matter Overcoming Art of Record
9. The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…pickup due time, the pickup due time indicating a time frame when the pickup order is to be picked up by a customer; transmit a first signal to the task management device to trigger a pick task instruction for the pickup order, the first signal containing machine readable instructions which, when read via the task management device, cause the task management device to display, on the task management device, the pick task instruction for the pick up order, wherein the pick task instruction comprises an instruction to: stage filled totes associated with the pickup due time of the pickup order in a section of a staging area assigned to the pickup due time of the pickup order, stage filled totes associated with other pickup due times in other sections of the staging area assigned to a respective one of the other pickup due times; and 2Application. No. 16/918,430 Amendment Filed May 11, 2022 Response to OA mailed Feb. 16, 2022 densely stack the totes assigned to different orders together to a set height; detect completion of a pick task associated with the pick task instruction based on detection of scans of tote identifiers and product identifiers by the electronic identifier reader; determine a tote breakdown start time for the pickup order; transmit a second signal to the task management device to trigger a tote breakdown task instruction at the tote breakdown start time, the second signal containing machine readable instructions which, when read via the task management device, cause the task management device to display, on the task management device, the tote breakdown task instruction…”

The most closely applicable prior art of record is referred to in the Office Action mailed 11 May 2022 as Jarvis et al. (United States Patent Application Publication No. 2018/0127211).

	Jarvis et al. describes a hybrid modular storage fetching system with a robot execution system (REX) where a REX may induct, into the hybrid modular storage fetching system, an order identifying items to be fulfilled by automated guided vehicles (AGVs) at an order fulfillment facility.

	While Jarvis et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Jarvis et al. provides for a hybrid modular storage fetching system with a robot execution system (REX) where a REX may induct, into the hybrid modular storage fetching system, an order identifying items to be fulfilled by automated guided vehicles (AGVs) at an order fulfillment facility Jarvis et al. fails to further assess a time frame when the pickup order is to be picked up by a customer to display the pick task instruction for the pick up order to densely stack the totes assigned to different orders together to a set height based on detection of scans of tote identifiers and product identifiers.

Secondary reference to David (United States Patent Application Publication No. 2013/0030955) provides scheduling processing of an order for goods at a provider location obtains an arrival estimate for when a user associated with the order is expected to arrive at the provider location and uses the arrival estimate to schedule processing of the order. However, scheduling processing of an order for goods at a provider location obtains an arrival estimate for when a user is not directed to assess a time frame when the pickup order is to be picked up by a customer to display the pick task instruction for the pick up order to densely stack the totes assigned to different orders together to a set height based on detection of scans of tote identifiers and product identifiers.

	Accordingly Jarvis et al. in view of David fail to teach or otherwise render obvious “…pickup due time, the pickup due time indicating a time frame when the pickup order is to be picked up by a customer; transmit a first signal to the task management device to trigger a pick task instruction for the pickup order, the first signal containing machine readable instructions which, when read via the task management device, cause the task management device to display, on the task management device, the pick task instruction for the pick up order, wherein the pick task instruction comprises an instruction to: stage filled totes associated with the pickup due time of the pickup order in a section of a staging area assigned to the pickup due time of the pickup order, stage filled totes associated with other pickup due times in other sections of the staging area assigned to a respective one of the other pickup due times; and 2Application. No. 16/918,430 Amendment Filed May 11, 2022 Response to OA mailed Feb. 16, 2022 densely stack the totes assigned to different orders together to a set height; detect completion of a pick task associated with the pick task instruction based on detection of scans of tote identifiers and product identifiers by the electronic identifier reader; determine a tote breakdown start time for the pickup order; transmit a second signal to the task management device to trigger a tote breakdown task instruction at the tote breakdown start time, the second signal containing machine readable instructions which, when read via the task management device, cause the task management device to display, on the task management device, the tote breakdown task instruction…” as required by claims 1-2, 4-13, and 15-22.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200286036 A1
AUTOMATED STORAGE AREA
Levy; Arik Seth
US 20190197451 A1
SUPPLY CHAIN MANAGEMENT SYSTEM THROUGH INTEGRATED SOFTWARE AND MOBILE SUPERMARKETS
BALASINGHAM; MOHANADAS
US 20180308010 A1
Double Blind Machine Learning Insight Interface Apparatuses, Methods and Systems
Bunch; Karl Edward et al.
US 20180121872 A1
STREAMLINING OF PACKAGE PROCESSING IN A MAILCENTER SERVICE SYSTEM
Walsh; Dale
US 20180121873 A1
INTELLIGENT USE OF LOCKERS IN MAILCENTER PACKAGE PROCESSING SYSTEM
WALSH; Dale
US 20160335595 A1
METHOD AND SYSTEM FOR CONTROLLING A STORAGE ROOM
Levy; Arik Seth et al.
US 20160239021 A1
AUTOMATED INVENTORY TAKING MOVEABLE PLATFORM
POUS ANDRÉS; Rafael et al.
US 20140153831 A1
COLLATION/RETRIEVAL SYSTEM, COLLATION/RETRIEVAL SERVER, IMAGE FEATURE EXTRACTION APPARATUS, COLLATION/RETRIEVAL METHOD, AND PROGRAM
Ishiyama; Rui
US 20070288301 A1
SYSTEM AND METHOD FOR AUTOMATED GENERATION OF COMMUNICATIONS INVOLVING PRODUCTS OR SERVICES
Libman; Richard Marc
US 20070150375 A1
METHOD AND APPARATUS FOR EFFICIENT MEAL DELIVERY
Yang; Ping


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        8/9/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683